   Case 2:20-cr-00014-PLM ECF No. 108 filed 10/05/20 PageID.252 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                    Case No. 2:20-cr-14-01

                    Plaintiff,               Hon. Paul L. Maloney
                                             U.S. District Judge
      v.

DAVID THOMAS GUMUSKI,

                    Defendants.
                                         /

                            ORDER FOR DETENTION

      Defendant appeared before the undersigned for arraignment on October 5,

2020. The Government has moved for detention and Defendant reserved his right to

a hearing at this time. Counsel will contact the Court for a hearing date when he is

ready to proceed.

      IT IS HEREBY ORDERED that Defendant shall remain detained pending

further proceedings.

      IT IS SO ORDERED.


Dated: October 5, 2020                  /s/ Maarten Vermaat
                                      MAARTEN VERMAAT
                                      U.S. MAGISTRATE JUDGE
